35 So. 3d 254 (2010)
In re Paul J. McMAHON, III.
No. 2010-OB-0984.
Supreme Court of Louisiana.
May 25, 2010.

ORDER
The Office of Disciplinary Counsel ("ODC") is currently investigating ten complaints alleging that respondent failed to provide competent representation to clients, neglected legal matters, failed to communicate with clients, engaged in dishonest and deceitful conduct, and engaged in conduct prejudicial to the administration of justice. Respondent now seeks to permanently resign from the practice of law in lieu of discipline. The ODC has concurred in respondent's petition.
Having considered the Petition for Voluntary Permanent Resignation from the Practice of Law filed by Paul J. McMahon, III, Louisiana Bar Roll number 14209, and the concurrence thereto filed by the ODC,
IT IS ORDERED that the request of Paul J. McMahon, III for permanent resignation in lieu of discipline be and is hereby granted, pursuant to Supreme Court Rule XIX, § 20.1 and Rule 5.5 of the Rules of Professional Conduct.
IT IS FURTHER ORDERED that Paul J. McMahon, III shall be permanently prohibited from practicing law in Louisiana or in any other jurisdiction in which he is admitted to the practice of law; shall be permanently prohibited from seeking readmission to the practice of law in this state or in any other jurisdiction in which he is admitted; and shall be permanently prohibited from seeking admission to the practice of law in any jurisdiction.
FOR THE COURT:
/s/ John L. Weimer
JUSTICE, SUPREME COURT OF LOUISIANA